Case 4:19-cv-00901-RWS-CAN Document 19 Filed 05/08/20 Page 1 of 2 PageID #: 64



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  CRAIG CUNNINGHAM,                                   §
                                                      §
                                                      §   CIVIL ACTION NO. 4:19-CV-00901-RWS-CAN
                   Plaintiff,                         §
                                                      §
  v.                                                  §
                                                      §
  ARCO MEDIA INC., JOHN/JANE DOES 1-                  §
  5,                                                  §
                                                      §
                   Defendants.

                                   FINAL DEFAULT JUDGMENT
          Pursuant to the Court’s order adopting the Magistrate Judge’s default judgment

 recommendation, it is hereby

          ORDERED that, pursuant to Rule 55(b)(2), judgment by default should be entered against

 Defendant Arco Media Inc., and in favor of Plaintiff Craig Cunningham, based on the following:

       1. Plaintiff has certified to personal jurisdiction and service of process, and that Defendant is
          not an infant, incompetent person, or in active military service of the United States of
          America.

       2. Defendant, having been duly served, has failed to appear, answer, plead or otherwise
          defend this action.

       3. The Clerk entered default of the Defendant on January 14, 2020.

       4. Defendant Arco Media Inc. is liable to Plaintiff Craig Cunningham for the sum of
          $1,000.00 in statutory damages as a result of Defendant Arco Media Inc.’s violations of 47
          U.S.C. § 227(b).

          It is further

          ORDERED that judgment is hereby entered against Defendant Arco Media Inc., and in

 favor of Plaintiff Craig Cunningham, in the amount of $1,000.00 in statutory damages. It is further
Case 4:19-cv-00901-RWS-CAN Document 19 Filed 05/08/20 Page 2 of 2 PageID #: 65



        ORDERED that this is a final judgment that fully and finally disposes of all claims and

 parties and may be appealed.

        All relief not specifically granted herein is DENIED-AS-MOOT.

        The Clerk of the Court is directed to close this case.

        SIGNED this 8th day of May, 2020.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
